Citation Nr: 0432999	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-24 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected status post skin graft with rotation 
flap of the left lateral malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1964 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Phoenix, Arizona, wherein entitlement to compensation was 
awarded under 38 U.S.C.A. § 1151 for the above-captioned 
disability.  

In her substantive appeal dated in November 2000, the veteran 
indicated that she wished to appear at a hearing before a 
Veterans Law Judge traveling to the RO.  However, a Report of 
Contact dated in December 2002 shows that she reported to the 
RO that she no longer wished to be scheduled for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran has appealed the rating assigned for her service-
connected status post skin graft with rotation flap of the 
left lateral malleolus.  This disability has been rated 
pursuant to the rating criteria found at 38 C.F.R. 4.118, 
Diagnostic Code 7805.  During the course of the appeal, the 
regulations governing the assignment of disability ratings 
for skin disorders have been changed.  The effective date of 
the change was August 30, 2002.  See 67 Fed. Reg. 49590, 
49596-99 (July 31, 2002).  The RO did not consider the 
changed rating criteria in its April 2004 supplemental 
statement of the case, with the exception of Diagnostic Code 
7805.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Accordingly, on remand the RO must 
consider the rating criteria for the evaluation of skin scars 
in effect prior to and after August 30, 2002, including 
Diagnostic Codes 7803 and 7804.  The RO must also consider 
the post-August 2002 versions of Diagnostic Codes 7801 and 
7802, as applicable.  

Finally, the RO should take this opportunity to ensure that 
the veteran's complete VA treatment records concerning her 
status post skin graft with rotation flap of the left lateral 
malleolus, dated from August 1999 to May 2002, have been 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure that the veteran's complete VA 
treatment records concerning her status post 
skin graft with rotation flap of the left 
lateral malleolus, dated from August 1999 to 
May 2002, have been obtained.

2.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  The RO must document its 
consideration of the rating criteria for the 
evaluation of skin scars in effect prior to 
and after August 30, 2002, including 
Diagnostic Codes 7803 and 7804.  The RO must 
also consider the post-August 2002 versions 
of Diagnostic Codes 7801 and 7802, as 
applicable.   See 67 Fed. Reg. 45,590-45,599 
(July 31, 2002).  If the decision with 
respect to the claim remains adverse to the 
veteran, she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


